Citation Nr: 9907407	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-27 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952 and from August 1954 to November 1970, and he died in 
April 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant's claim on 
appeal.  The decision was appealed to the BVA and has been 
referred to the Board for appellate review. 

In August 1996 the appellant withdrew her request for a 
Travel Board hearing, and in October 1996, she withdrew her 
request for a personal hearing at the RO.


FINDING OF FACT

The appellant has not submitted competent medical evidence 
that shows that the disability which caused the veteran's 
death had a nexus or relationship to the veteran's military 
service, including exposure to herbicides.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death, including as a result 
of exposure to herbicides, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's death certificate reveals that the veteran died 
in April 1996, of carcinoma of the pancreas.  The appellant 
maintains that the veteran also suffered from skin cancer, 
lung cancer and cancer of the liver.  She essentially 
contends that these cancers were all incurred in service as a 
result of exposure to the herbicide Agent Orange, and 
ultimately led to the veteran's death.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially and materially contributed to it.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).

Service connection is presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange, including a number of cancers.  
However, this list of diseases does include lung cancer, but 
does not include cancer of the pancreas.  See 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. §§ 3.307; 3.309(e) (1997).  The 
inclusion of certain diseases, as opposed to others, within 
this list reflects a determination by the Secretary of 
Veterans Affairs (Secretary), based on sound medical 
evidence, that there exits a positive association between (A) 
the occurrence of those diseases in humans and (B) the 
exposure of humans to an herbicide agent.  See 38 U.S.C.A. 
§ 1116(b)(1).  Moreover, the Secretary, under the authority 
granted by the Agent Orange Act of 1991, specifically has 
indicated that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for a number of diseases, 
including various forms of cancer (other than certain 
respiratory cancers and soft tissue sarcomas) and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 61 Fed. Reg. 41442-41449 (1996).  

In March 1996, the RO denied the veteran's claim of 
entitlement to service connection for pancreatic cancer as a 
result of exposure to herbicides.  Service medical records 
noted no complaints of or treatment for cancers of the 
pancreas, skin, lungs or liver.  The veteran's separation 
examination report noted no abnormalities of the endocrine 
system, the lungs, skin, or liver, and the veteran denied a 
history tumors, growths, cysts, cancer, skin diseases, liver 
trouble, or other symptoms attributable to cancers of the 
pancreas, skin, liver or lungs.  

VA outpatient treatment records from March 1979 to September 
1995 noted treatment in April 1980 for a rash beneath the 
arms in the axillary area that would "come and go."  In 
June 1984 the veteran had a fatty tumor in the left scapula, 
as well as an eczematous rash on the abdomen.  In March 1986 
he again complained of a body rash for the past week.  In 
April 1987 he was diagnosed with contact dermatitis.  In July 
1987 he was diagnosed with eczema.  He was seen again for 
complaints of a rash in December 1993 and August 1994.  He 
reported that is would recur every few months.  In June 1995, 
he was diagnosed with eczema, and it was noted that he had 
"no evidence of Agent Orange related skin disease."

In September 1995, following approximately a three-month 
history of generalized abdominal pain, leading to weight loss 
and jaundice, a mass was discovered on the head of the 
veteran's pancreas.  The veteran underwent surgery in October 
1995 to treat this condition.  It was further noted that 
there was no obvious metastatic disease.  Biopsies of the 
pancreas revealed pancreatic cancer.  Biopsies of the liver 
did not reveal the presence of any malignancy.  Following 
surgery, the veteran chose to undergo palliative radiation 
therapy.  

Before reaching the merits of the appellant's claim, the 
question which must be answered in this case is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the appellant fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

During the veteran's lifetime, service connection had been 
established for an old fracture deformity, proximal 
interphalangeal joint, left middle finger, evaluated as 10 
percent disabling; a history of cold trauma to the feet; 
symptomatic metacarpal phalangeal and interphalangeal joint 
of the hands; laceration, left thumb; laceration, left middle 
finger; hemorrhoids; and bilateral hearing loss, all 
evaluated as noncompensably disabling.

While the Board recognizes the veteran's lengthy and 
honorable service to his country, and sympathizes with the 
appellant's loss, the Board notes that the appellant's claim 
is not well grounded and must be denied.  The record does not 
contain a medical opinion showing a nexus or link between the 
veteran's service-connected disabilities and cancer of the 
pancreas, listed as the cause of his death.  In addition, 
there is no evidence that the veteran had ever been diagnosed 
as having lung cancer, as contended by the appellant.  
Further, there no medical evidence that the veteran's death 
is related to service, including exposure to herbicides, or 
to a service connected disorder. 

The only evidence presented by the appellant that tends to 
show a connection between the veteran's death and service her 
own statements.  However, as a layperson, the appellant is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of 
the lack of medical competent evidence of such a 
relationship, the claim for service connection for the cause 
of the veteran's death is not well grounded and is thus 
denied.  Simply put, what is missing is a medical opinion or 
medical evidence that relates that the veteran's pancreatic 
cancer was due to exposure to herbicides, or in some other 
way related to the veteran's military service.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

